Execution Copy
Exhibit 10.33
FLEXTRONICS INTERNATIONAL USA, INC. SECOND
AMENDED AND RESTATED 2005 SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN
     1. Purpose.
          Flextronics International USA, Inc. (the “Company”) hereby amends and
restates in its entirety the Flextronics International USA, Inc. Second Amended
and Restated 2005 Senior Management Deferred Compensation Plan (as amended and
restated herein, the “Plan”). The Plan sets forth the terms of an unfunded
deferred compensation plan for a select group of management, highly compensated
employees, directors and persons who have been part of a select group of
management, highly compensated employees or directors of Company who may agree,
pursuant to the Deferral Agreements, to defer certain compensation. It is
intended that the Plan constitute an unfunded “top hat plan” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan
shall be administered and construed in accordance with Section 409A of Code and
any administrative guidance issued thereunder.
     2. Definitions.
          The following terms used in the Plan shall have the meanings set forth
below:
          (a) “Affiliate” means, with respect to the Company, any entity
directly or indirectly controlling, controlled by, or under common control with
the Company or any other entity designated by the Board in which the Company or
an Affiliate has an interest.
          (b) “Award Agreement” shall mean any agreement between the Company and
a Participant for the payment to the Participant of compensation that is
deferred under this Plan.
          (c) “Beneficiary” shall mean any person, persons, trust or other
entity designated by a Participant to receive benefits, if any, under the Plan
upon such Participant’s death. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or Plan Administrator.
          (d) “Board” shall mean the Board of Directors of FIL
          (e) “Change in Control” shall mean a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of its assets, within the meaning of Code Section 409A(a)(2)(A)(v) of the Code
and Treasury Regulations thereunder.
          (f) “Claimant” shall have the meaning set forth in Section 9(a).
          (g) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and Treasury Regulations issued thereunder.

 



--------------------------------------------------------------------------------



 



          (h) “Committee” shall mean the Compensation Committee appointed by the
Board.
          (i) “Company” shall mean Flextronics International USA, Inc., any
successor to all or a major portion of the Company’s assets or business that
assumes the obligations of the Company, and any other corporation or
unincorporated trade or business that has adopted the Plan with the approval of
the Company, and is a member of the same controlled group of corporations or the
same group of trades or businesses under common control (within the meaning of
Code Sections 414(b) and 414(c) as modified by Code Section 415(h)) as the
Company, or an affiliated service group (as defined in Code Section 414(m))
which includes the Company, or any other entity required to be aggregated with
the Company pursuant to regulations under Code Sections 414(o) and 409A or any
other affiliated entity that is designated by the Company as eligible to adopt
the Plan.
          (j) “Deferral Account” shall mean the recordkeeping account, and any
sub-accounts if determined by the Committee or the Plan Administrator to be
necessary or appropriate for the proper administration of the Plan, established
and maintained by the Company in the name of a Participant as provided in
Section 4(b) for compensation payable to a Participant pursuant to a Deferral
Agreement.
          (k) “Deferral Agreement” shall mean an agreement executed by the
Participant and the Company, in such form as approved by the Committee or the
Plan Administrator, and as may be revised from time to time with respect to any
one or more Participants by or at the direction of the Committee or Plan
Administrator, whereby (A) the Participant (i) agrees to receive certain types
of compensation in the future pursuant to the provisions of this Plan,
(ii) elects to defer future compensation such Participant would otherwise be
entitled to receive in cash from the Company, including an amount or percentage
of compensation to be deferred, and/or (iii) makes such other elections as are
permitted and provides such other information as is required under the Plan, and
(B) the Participant specifies a schedule according to which the Participant will
receive payout of his or her compensation that is payable in the future under
this Plan. Each Deferral Agreement shall be consistent with this Plan and shall
incorporate by its terms the provisions of this Plan.
          (l) “Deferral Day” shall mean, for each Participant, the day on which
the Company is required, by the terms of the applicable Deferral Agreement form
or any other agreement between the Participant and the Company, to credit an
amount to the Participant’s Deferral Account under this Plan.
          (m) “Disabled” shall mean a Participant who (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant’s employer. This definition shall be construed and
administered in accordance with the requirements of Code Section 409A(a)(2)(C)
and Treasury Regulations thereunder.

-2-



--------------------------------------------------------------------------------



 



          (n) “Fair Market Value” shall mean, on a given date of valuation,
(i) with respect to any mutual fund, the closing net asset value as reported in
The Wall Street Journal with respect to the date of valuation and (ii) with
respect to a security traded on a national securities exchange or the NASDAQ
National Market, the closing price on the date of valuation as reported in The
Wall Street Journal.
          (o) “FIL” shall mean Flextronics International Ltd.
          (p) “Hypothetical Investments” shall have the meaning set forth in
Section 4(d).
          (q) “Manager” shall have the meaning set forth in Section 4(d).
          (r) “Officers” shall have the meaning set forth in Section 8(b)(ii).
          (s) “Participant” shall mean a present or former employee of the
Company who participates in this Plan and any other present or former employee
designated from time to time by the Committee.
          (t) “Plan” shall mean this Flextronics International USA, Inc. Amended
and Restated 2005 Senior Management Deferred Compensation Plan.
          (u) “Plan Administrator” shall mean the Plan Administrator, if any,
appointed pursuant to Section 3(a).
          (v) “Released Party” shall have the meaning set forth in
Section 8(b)(iii).
          (w) “Separation from Service” shall mean a Participant’s separation
from service from the Company within the meaning of Code
Section 409A(a)(2)(B)(i) and Treasury Regulations thereunder.
          (x) “Share Award Deferral” shall have the meaning set forth in
Section 4(k).
          (y) “Stock Unit” shall mean compensation in the form of a vested or
unvested right to receive shares of FIL in the future.
          (z) “Specified Employee” shall mean a key employee (as defined in Code
Section 416(i) without regard to paragraph 5 thereof) of FIL, for so long as any
of its stock is publicly traded on an established securities market or
otherwise. This definition shall be construed and administered in accordance
with the requirements of Code Section 409A(a)(2)(B)(i).
          (aa) “Trust” shall mean any trust or trusts established or designated
by the Company pursuant to Section 5(a) to hold assets in connection with the
Plan.
          (bb) “Trustee” shall have the meaning set forth in Section 5(a).

-3-



--------------------------------------------------------------------------------



 



          (cc) “Unforeseeable Emergency” shall mean a severe financial hardship
to a Participant resulting from an illness or accident of the Participant, the
Participant’s Spouse, the Participant’s beneficiary, or a dependent (as defined
in Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. This definition shall be construed and administered in accordance
with the requirements of Code Section 409A(a)(2)(B)(ii) and Treasury Regulations
thereunder.
     3. Authority and Administration of the Committee and Plan Administrator.
          (a) Authorization of Committee or Plan Administrator. The Committee
shall administer the Plan and may select one or more persons to serve as the
Plan Administrator. The Plan Administrator shall have authority to perform any
act that the Committee is entitled to perform under this Plan, except to the
extent that the Committee specifies limitations on the Plan Administrator’s
authority. The initial Plan Administrator shall be the Company’s Chief Financial
Officer. Any person selected to serve as the Plan Administrator may, but need
not, be a Committee member or an officer or employee of the Company. However, if
a person serving as Plan Administrator or a member of the Committee is a
Participant, such person may not decide or vote on a matter affecting his
interest as a Participant.
          (b) Administration by Committee or Plan Administrator. The Committee
or Plan Administrator shall administer the Plan in accordance with its terms,
and shall have all powers necessary to accomplish such purpose, including the
power and authority to reasonably construe and interpret the Plan, to reasonably
define the terms used herein, to reasonably prescribe, amend and rescind rules
and regulations, agreements, forms, and notices relating to the administration
of the Plan, and to make all other determinations reasonably necessary or
advisable for the administration of the Plan. The Committee or Plan
Administrator may appoint additional agents and delegate thereto powers and
duties under the Plan.
     4. Deferral Agreements, Deferral Accounts and Share Award Deferrals.
          (a) Deferral Agreement. The Company and any Participant may agree to
defer all or a portion of his or her compensation, under the terms provided in
any Deferral Agreement form provided to the Participant in accordance with the
Plan, by executing a completed Deferral Agreement. An election to defer
compensation for a taxable year pursuant to a Deferral Agreement must be made
not later than the close of the preceding taxable year, or at such other time
provided in Treasury Regulations issued under Code Section 409A (or earlier date
specified in the applicable Deferral Agreement form); provided that, in the case
of the first year in which a Participant becomes eligible to participate in the
Plan within the meaning of Code Section 409A and applicable administrative
guidance, such election may be made with respect to services to be performed
subsequent to the election within 30 days after the date the Participant becomes
eligible to participate in the Plan (or earlier date specified in the applicable
Deferral Agreement form); and, in the case of any performance-based compensation
based on services performed over a period of at least 12 months, such election
may be made no later than 6 months before the end of the period (or the earliest
of such date, the day immediately prior to the date such compensation has become
reasonably ascertainable, and the date specified in the applicable Deferral
Agreement form) provided that the Participant is continuously employed

-4-



--------------------------------------------------------------------------------



 



from the date that the applicable performance criteria are established through
the date of the election. Different Deferral Agreements may be used for
different components of compensation payable for a single service period. Each
Deferral Agreement form shall establish for each Participant the amount and type
of compensation that may or shall be deferred pursuant to the Plan and such
determination will be reflected on the relevant Deferral Agreement form, and may
establish maximum or minimum amounts of aggregate deferrals that may be elected
for a Participant. A Participant shall not be entitled to vary any term that is
set forth in a Deferral Agreement form except to the extent that the form of
Deferral Agreement itself permits variations.
          (b) Establishment of Deferral Accounts. The Committee or Plan
Administrator shall establish a Deferral Account for each Participant. Each
Deferral Account shall be maintained for the Participant solely as a bookkeeping
entry by the Company to evidence unfunded obligations of the Company. The
Participant shall be 100% vested in the Participant’s Deferral Account at all
times, except to the extent otherwise specified in the applicable Deferral
Agreement or in any other agreement between the Company and the Participant. The
provisions with respect to vesting in any such Deferral Agreement or other
agreement shall be incorporated in this Plan and given effect as if fully set
forth herein. A Participant’s Deferral Account shall be credited with the
amounts required to be credited to the Participant’s Deferral Account pursuant
to the Participant’s initial Deferral Agreement or pursuant to any subsequent
Deferral Agreement entered into by that Participant and the Company, in each
case, less the amount of federal, state or local tax required by law to be
withheld with respect to such amounts, unless such withholding is provided from
another source, and shall be adjusted for Hypothetical Investment results as
described herein.
          (c) Hypothetical Investments and Managers. Subject to the provisions
of Section 4(g), amounts credited to a Deferral Account shall be deemed to be
invested in one or more hypothetical investments (“Hypothetical Investments”).
Each Participant may select an investment manager from a list selected from time
to time by the Committee or Plan Administrator (a “Manager”), who will then
select Hypothetical Investments on the Participant’s behalf. A Participant who
selects a Manager may select a successor Manager from such list of Managers from
time to time. Rather than appoint a Manager, a Participant may select
Hypothetical Investments on his or her own behalf. The Committee or Plan
Administrator may establish limitations on permissible allocations of Deferral
Accounts among groups of Hypothetical Investments. Except in accordance with
Section 4(k), no Hypothetical Investments may be made in any debt or equity
issued by FIL or its Affiliates.
          (d) List of Hypothetical Investments and Managers. An initial list of
Managers and investments available for Hypothetical Investments shall be
established by the Board, the Committee or the Plan Administrator and each such
list shall be provided to each Participant in connection with the initial
Deferral Agreement. The Committee or Plan Administrator shall consider requests
from any Participant to add to the list of Managers, and shall satisfy such
requests if they are reasonably acceptable to the Committee or Plan
Administrator. The Committee or Plan Administrator may change or discontinue any
Hypothetical Investment or Manager if reasonably necessary to satisfy business
objectives of the Company or its Affiliates; provided that, following a Change
in Control, neither the Committee

-5-



--------------------------------------------------------------------------------



 



nor the Plan Administrator may change or modify the investment options existing
immediately prior to such Change in Control in any manner that is adverse to the
Participants.
          (e) Investment of Deferral Accounts. As provided in Sections 4(d) and
5(b), each Deferral Account shall be deemed to be invested in one or more
Hypothetical Investments as of the date of the deferral or credit, as the case
may be. The amounts of hypothetical income, appreciation and depreciation in
value of the Hypothetical Investments shall be credited and debited to, or
otherwise reflected in, such Deferral Account from time to time in accordance
with procedures established by the Committee or Plan Administrator. Unless
otherwise determined by the Committee or Plan Administrator, amounts credited to
a Deferral Account shall be deemed invested in Hypothetical Investments as of
the date so credited.
          (f) Allocation and Reallocation of Hypothetical Investments. A
Participant, or a Manager who selects Hypothetical Investments for a
Participant, may allocate and reallocate amounts credited to a Participant’s
Deferral Account to one or more of the Hypothetical Investments authorized under
the Plan with such frequency as permitted by the Committee or Plan
Administrator. Subject to the rules established by the Committee or Plan
Administrator, a Participant or Manager may reallocate amounts credited to a
Participant’s Deferral Account to other Hypothetical Investments by filing with
the Committee or Plan Administrator a notice, in such form as may be specified
by the Committee or Plan Administrator. No Participant shall have the right, at
any time, to direct a Manager to enter into specific transactions in connection
with his or her Deferral Account; provided that this provision shall not
prohibit the Participant from communicating with the Manager regarding
Hypothetical Investments, including communication regarding preferred
Hypothetical Investment objectives. Each Manager shall have the power to acquire
and dispose of such Hypothetical Investments as the Manager determines necessary
in connection with its portfolio. The Committee or Plan Administrator may
restrict or prohibit reallocation of amounts deemed invested in specified
Hypothetical Investments or invested by specified Managers to comply with
applicable law or regulation.
          (g) No Actual Investment. Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Hypothetical Investments are
to be used for measurement purposes only. A Participant’s election of any such
Hypothetical Investments, the allocation of such Hypothetical Investments to his
or her Deferral Account, the calculation of additional amounts and the crediting
or debiting of such amounts to a Participant’s Deferral Account shall not be
considered or construed in any manner as an actual investment of his or her
Deferral Account in any such Hypothetical Investments. In the event that the
Company or the Trustee, in its own discretion, decides to invest funds in any or
all of the Hypothetical Investments, no Participant shall have any rights in or
to such investments themselves. Without limiting the foregoing, a Participant’s
Deferral Account shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Company or the Trust.
The Participant shall at all times remain an unsecured creditor of the Company.
          (h) Forfeiture of Unvested Portions of Deferral Accounts Upon
Separation from Service. Upon a Participant’s Separation from Service, any
unvested portion of the Participant’s Deferral Account shall be forfeited and
terminated in accordance with the applicable Deferral Agreement except as
otherwise determined by the Committee in its sole and absolute discretion.

-6-



--------------------------------------------------------------------------------



 



          (i) Change in Law. If a future change in law would, in the judgment of
the Committee or Plan Administrator, likely accelerate taxation to a Participant
of amounts that would be credited to the Participant’s Deferral Account in the
future under the Participant’s Deferral Agreement , the Company and the
Participant will attempt to amend the Plan to satisfy the requirements of the
change in law and, unless and until such an amendment is agreed to, Company
shall cease deferrals under this Deferral Agreement on the effective date of
such change in law; provided however, the Company shall not cease deferrals if
such cessation would violate the provisions of Code Section 409A.
          (j) Separate Maintenance of Vested Subaccounts. The Committee or Plan
Administrator may, in its sole and absolute discretion, allow Participants to
defer portions of their base salary and/or cash bonuses to be earned after such
election under the Plan. If and when such deferrals are allowed and a
Participant elects to defer amounts of salary and/or cash bonus pursuant to a
Deferral Agreement that are vested at the time of the deferral, and other
amounts that are unvested are also deferred in accordance with the Participant’s
Deferral Agreement, a separate subaccount of the Participant’s Deferral Account
shall be established and maintained for the vested deferred salary and cash
bonus, and hypothetical earnings and losses thereon shall be recorded in such
separate subaccount.
          (k) Share Award Deferrals. Pursuant to an applicable Award Agreement,
compensation in the form of a Stock Unit may be deferred under this Plan (any
such deferral, a “Share Award Deferral”). If a Share Award Deferral is made for
a Participant, a separate subaccount of the Participant’s Deferral Account shall
be established and maintained in order to account for the Participant’s rights
under the Share Award Deferral, and any hypothetical earnings and losses thereon
shall be recorded in such separate subaccount. Any such subaccount shall be
unvested to the extent attributable to an unvested Stock Unit, and from the time
the Stock Unit vests shall be deemed to be initially solely in shares of FIL
stock. Notwithstanding any other provision of the Plan to the contrary, a
Participant shall not be entitled to reallocate any portion of a subaccount that
is deemed invested in a Stock Unit or FIL shares to another Hypothetical
Investment.
     5. Establishment of Trust.
          (a) The Trust Agreement. The Company has entered into a Trust
Agreement for the Plan, providing for the establishment of a trust to be held
and administered by a trustee (the “Trustee”) designated in the Trust Agreement
(the “Trust”). The Trustee shall be the agent for purposes of such duties
delegated to the Trustee by the Committee or Plan Administrator as set forth in
the Trust Agreement. The Trust shall be irrevocable.
          (b) Funding the Trust. Except as otherwise provided in Section 5(d)
with respect to Share Award Deferrals, on the relevant Deferral Day, the Company
shall deposit into the Trust cash or other assets, as specified in the
applicable Deferral Agreement, equal to the aggregate amount required to be
credited to the Participant’s Deferral Account for that Deferral Day, less
applicable taxes required to be withheld, if any. The assets of the Trust shall
remain subject to the claims of the general creditors of the Company in the
event of an insolvency of the Company. Assets of the Trust shall at all times be
located within the United States.

-7-



--------------------------------------------------------------------------------



 



          (c) Taxes and Expenses of the Trust. The Committee and the Plan
Administrator shall make all investment decisions for the Trust, and no
Participant shall be entitlement to direct any investments of the Trust. All
taxes on any gains and losses from the investment of the assets of the Trust
shall be recognized by the Company and the taxes thereon shall be paid by the
Company and shall not be recovered from the Deferral Accounts or the Trust. The
third-party administrative expenses of the Plan and the Trust, including
expenses charged by the Trustee to establish the Trust and the Trustee’s annual
fee per Deferral Account, shall be paid by the Company, and shall neither be
payable by Trustee from the Trust nor reduce any Deferral Accounts; provided
that any Managers’ fees or other expenses incurred with respect to particular
Hypothetical Investment or any asset of the Trust which corresponds to a
particular Hypothetical Investment shall be charged to the Deferral Account that
is deemed invested in such Hypothetical Investment. No part of the Company’s
internal expenses to administer the Plan, including overhead expenses, shall be
charged to the Trust or the Deferral Accounts.
          (d) Trust for Share Award Deferrals. In connection with a Share Award
Deferral, the Company shall be required to deposit shares of FIL into trust only
if required to do so under the terms of the applicable Award Agreement and in no
event earlier than the time that the related Stock Unit vests. If shares of FIL
are to be transferred into trust under a Share Award Deferral, the shares may be
transferred either into the Trust (as may be amended to provide for such
transfer) or into another trust established for the benefit of the Participants.
To the extent practicable, the terms of any trust used or established for a
Share Award Deferral shall resemble the terms of the Trust Agreement as of the
date hereof; provided that any FIL shares that FIL contributes to the trust
shall be subject to the claims of the general creditors of both the Company and
FIL and shall revert to FIL if they are not payable to a Participant upon
termination of the trust or (if earlier) at the time of the forfeiture of the
corresponding deemed investment in accordance with Section 4(h).
     6. Settlement of Deferral Accounts.
          (a) Payout Elections. The Company shall pay or direct the Trustee to
pay the net amount credited to a Deferral Account as specified in the
Participant’s Deferral Agreement or in an Award Agreement. The Committee or Plan
administer may, in its sole discretion, allow a Participant to redefer the
payout of his Deferral Account one or more times; provided, that (i) such
redeferral may not take effect until at least 12 months after the date on which
such election is made; (ii) in the case of an election related to any payment
other than a payment that would be made upon the Participant’s death,
Disability, or the occurrence of an Unforeseeable Emergency, the first payment
with respect to which such election is made must be deferred for a period of not
less than 5 years from the date such payment would otherwise have been made; and
(iii) any election that would affect a scheduled payout may be made not less
than 12 months prior to the date of the first scheduled payout date. The
preceding restrictions on redeferrals shall be construed and administered in
accordance with the requirements of Code Section 409A(a)(4)(C) and Treasury
Regulations thereunder. No Participant shall be entitled to accelerate the time
or schedule of any payment under the Plan, except where an acceleration would
not result in the imposition of additional tax under Code Section 409A.
          (b) Payment in Cash or Securities. The Company shall settle a
Participant’s Deferral Account, and discharge all of its obligations to pay
deferred compensation under the

-8-



--------------------------------------------------------------------------------



 



Plan with respect to such Deferral Account, by payment of cash in an amount
equal to or, at the option of the Committee or Plan Administrator, in marketable
securities selected by the Committee or Plan Administrator with a Fair Market
Value equal to the net amount credited to the applicable Deferral Account;
provided that a Hypothetical Investment of a subaccount that is allocated to
shares of stock of FIL in accordance with Section 4(l) shall be settled only in
shares of stock of FIL. Any such distributions to a Participant shall reduce the
Company’s obligations under the Plan to such Participant. The Company’s
obligation under the Plan may be satisfied by distributions from the Trust.
          (c) Timing of Payments.
               (i) Payments in settlement of a Participant’s Deferral Account
shall be payable as set forth in the applicable Deferral Agreement, and no
earlier than the Participant’s Separation from Service, Disability, death, a
specified time (or pursuant to a fixed schedule) specified in the applicable
Deferral Agreement, Change in Control, or the occurrence of an Unforeseeable
Emergency. In the case of a Participant who is a Specified Employee, a payment
on account of Separation from Service may not be made before the date which is
6 months after the date of Separation from Service (or, if earlier, the date of
the Participant’s death). In such event, the single lump sum payment or any
installment payments that otherwise would have been payable within such six
(6) month period, will be paid as soon as administratively practicable after
such six (6) month period. Any payment election set forth in a Participant’
Deferral Agreement shall be construed as prohibiting distributions that would
otherwise be payable within the six (6) month period following the Participant’s
Separation from Service to the extent, and only to the extent, required under
the preceding two sentences.
               (ii) Payments in settlement of a Deferral Account shall be made
as soon as practicable after the date or dates (including upon the occurrence of
specified events), set forth in the Participant’s Deferral Agreement, unless
otherwise provided in this Section 6. All amounts needed for a payment shall be
deemed withdrawn from the Hypothetical Investments as close in time as is
practicable to the designated payment date. If a Participant has elected to
receive installment payments, the amount of the distribution payable is based
upon the value of the Deferral Account at the time of the installment payment
date and shall act to reduce Hypothetical Investments in the following order:
(A) cash and money market accounts, and (B) each other Hypothetical Investment
on a pro rata basis, based on the value of the Participant’s Deferral Account.
For purposes of a redeferral election as permitted under this Section 6, a right
to receive installment payments shall be treated as a right to receive a series
of separate payments. If a Participant has elected to receive partial payments
of the amount in his or her Deferral Account, unpaid balances shall continue to
be deemed to be invested in the Hypothetical Investments that such Participant
has designated pursuant to Section 4(d) or 4(f).
               (iii) In the event of a Participant’s death prior to the payment
of all net amounts credited to his or her Deferral Account, such amounts shall
be paid to the Participant’s designated Beneficiary in a single lump sum as soon
as practicable after the Participant’s death. If a Participant fails to
designate a Beneficiary or if all designated Beneficiaries predecease the
Participant or die prior to complete distribution of the Participant’s benefits,
the Participant’s designated Beneficiary shall be the executor or personal
representative of the Participant’s estate, if a probate proceeding is open at
the time for the distribution(s), and otherwise shall be the

-9-



--------------------------------------------------------------------------------



 



person(s) who would be entitled to the distribution(s) under the Participant’s
last will and /or revocable trust (if such will distributes the residuary estate
to such trust) and otherwise to the person(s) who would inherit the
Participant’s property under the law of the Participant’s last domicile. If the
Committee or Plan Administrator has any doubt as to the proper Beneficiary to
receive payments pursuant to this Plan, the Committee or Plan Administrator
shall have the right, exercisable in its discretion, to withhold such payments
until this matter is resolved to the Committee’s or Plan Administrator’s
satisfaction. The payment of benefits under the Plan to a Beneficiary shall
fully and completely discharge the Company from all further obligations under
this Plan with respect to the Participant, and such Participant’s interest in
the Plan shall terminate upon such full payment of benefits.
               (iv) Irrespective of any elections made by a Participant, if the
Committee or Plan Administrator determines that a Participant has become
Disabled, the net vested amount credited to a Participant’s Deferral Account
shall be paid out in a single lump sum to the Participant.
          (d) Unforeseeable Emergency. Other provisions of the Plan
notwithstanding, if the Committee or Plan Administrator determines that the
Participant has an Unforeseeable Emergency, the Committee or Plan Administrator
shall direct the immediate lump sum payment to the Participant of vested amounts
that the Committee or Plan Administrator determines to be necessary to satisfy
such Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance, any additional compensation that is
available due to the cancellation of a deferral upon a payment due to an
unforeseeable emergency, or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). The preceding sentence shall be construed and
administered in accordance with the requirements of Code Section
409A(a)(2)(B)(ii) and Treasury Regulations thereunder. If a Participant has
suffered an Unforeseeable Emergency, the Plan Administrator shall authorize the
cessation of deferrals by such Participant under the Plan.
          (e) Distribution upon Income Inclusion under Code Section 409A. If,
for any reason, it has been determined that the Plan fails to meet the
requirements of Code Section 409A and the regulations promulgated thereunder,
the Committee or the Plan Administrator shall distribute to the Participant the
portion of the Participant’s Deferral Account that is required to be included in
income as a result of the failure of the Plan to comply with the requirements of
Code Section 409A and Treasury Regulations promulgated thereunder. If, for any
reason, it has been determined that state. local or foreign tax obligations
(including employment taxes and income tax at source on wages) arise from a
Participant’s participation in the Plan with respect to an amount deferred under
the Plan before the amount is paid or made available to the participant, the
Committee or the Plan Administrator shall distribute an amount to the
Participant (either in the form of withholding pursuant to provisions of
applicable law or by distributions directly to the Participant) to reflect such
tax obligation, provided the amount so distributed may not exceed the amount of
such taxes due as a result of participation in the Plan.
          (e) Effect on Deferral Account. A Participant’s Deferral Account shall
be debited to the extent of any distributions to the Participant pursuant to
this Section 6.

-10-



--------------------------------------------------------------------------------



 



     7. Amendment and Termination.
          (a) Amendment. The Committee, Plan Administrator or the Board may,
with prospective or retroactive effect, amend or alter the Plan (i) if the
Internal Revenue Service determines that any amounts deferred under the Plan are
includible in the Participant’s gross income prior to being paid out to the
Participant, (ii) any time, if determined to be necessary, appropriate or
advisable in response to administrative guidance issued under Code Section 409A
or to comply with the provisions of Code Section 409A, or (iii) if no
Participant is materially adversely affected by such action with respect to
amounts required to be credited to the Participant’s Deferral Account under any
previously executed Deferral Agreement; provided that, upon an event described
in clause (i), the Company may accelerate distributions under this Plan but may
not otherwise alter any Participant’s rights under this Plan; provided further
that, following a Change in Control, the Plan will not be subject to amendment,
alteration, suspension, discontinuation or termination without the prior written
consent of each Participant who would be materially adversely affected by such
action; and provided further that, in each case, the Company may accelerate
distributions under this Plan only to the extent (if any) that doing so will not
result in the imposition of additional tax under Code Section 409A.
          (b) Termination. Notwithstanding any other provision to the contrary
and except as may otherwise be provided by the Committee or Plan Administrator,
the Plan shall terminate as soon as possible following the payment of all
amounts in respect of all Deferral Accounts.
     8. General Provisions.
          (a) Limits on Transfer of Awards. Other than by will, the laws of
descent and distribution, or by appointing a Beneficiary, no right, title or
interest of any kind in the Plan shall be transferable or assignable by a
Participant (or the Participant’s Beneficiary) or be subject to alienation,
anticipation, encumbrance, garnishment, attachment, levy, execution or other
legal or equitable process, nor subject to the debts, contracts, liabilities or
engagements, or torts of any Participant or the Participant’s Beneficiary. Any
attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take any
other action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.
          (b) Waiver, Receipt and Release.
               (i) As between the Participant and the Company, a Participant and
the Participant’s Beneficiary shall assume all risk (other than gross negligence
of the Company or the Committee or Plan Administrator, or breach by the Company
of the terms of this Plan) in connection with the Plan, Trust design,
implementation or administration, Hypothetical Investment decisions made by the
Participant or the Participant’s Manager and the resulting value of the
Participant’s Deferral Account, the selection and actions of the Trustee or any
other third party providing services to the Company or the Trust in connection
with the Plan or Trust (including their administrative and investment expenses),
including any income taxes of the Participant or Participant’s Beneficiary
relating to or arising out of his or her participation in the Plan, and neither
the Company nor the Committee or Plan Administrator shall be liable or
responsible therefor other than as provided in Section 5(c); provided, however,
that the Company shall indemnify each Participant for any additional 20% tax
imposed under Code Section 409A

-11-



--------------------------------------------------------------------------------



 



and any additional interest resulting from an inclusion in income under Code
Section 409A as a result of any actions of the Company in administering or
carrying out the purposes of the Plan.
               (ii) As a condition of being a Participant in the Plan, each
Participant must sign a waiver (which may be a part of the Deferral Agreement)
releasing the Company and its Affiliates, the Committee, the Plan Administrator,
officers of the Company or its Affiliates (the “Officers”) and the Board from
any claims and liabilities regarding the matters to which the Participant has
assumed the risk as set forth in this Section. Payments (in any form) to any
Participant or Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims for compensation
deferred and relating to the Deferral Account to which the payments relate
against the Company or any Affiliate or the Committee or Plan Administrator, and
the Committee or Plan Administrator may require such Participant or Beneficiary,
as a condition to such payments, to execute a waiver, receipt and release to
such effect.
               (iii) As a condition of being a Participant in the Plan, each
Participant must sign a waiver releasing the Trustee and each of its Affiliates
(each, a “Released Party”) against any and all loss, claims, liability and
expenses imposed on or incurred by any Released Party as a result of any acts
taken or any failure to act by the Trustee, where such act or failure to act is
in accordance with the directions from the Committee or Plan Administrator or
any designee of the Committee or Plan Administrator.
               (iv) Subject only to the Company’s indemnification of
Participants provided in Section 8(b)(i), each Participant agrees to pay any
taxes, penalties and interest such Participant or Beneficiary may incur in
connection with his or her participation in this Plan, and further agrees to
indemnify the Company and its Affiliates, the Committee, the Plan Administrator,
Officers, the Board and the Company’s agents for such taxes, penalties and
interest the Participant or Participant’s Beneficiary incurs and fails to pay
and for which the Company is made liable by the appropriate tax authority.
          (c) Unfunded Status of Awards, Creation of Trusts. The Plan is
intended to constitute an unfunded plan for deferred compensation and each
Participant shall rely solely on the unsecured promise of the Company for
payment hereunder. With respect to any payment not yet made to a Participant
under the Plan, nothing contained in the Plan shall give a Participant any
rights that are greater than those of a general unsecured creditor of the
Company.
          (d) Participant Rights. No provision of the Plan or transaction
hereunder shall confer upon any Participant any right or impose upon any
Participant any obligation to be employed by the Company or an Affiliate, or to
interfere in any way with the right of the Company or an Affiliate to increase
or decrease the amount of any compensation payable to such Participant. Subject
to the limitations set forth in Section 8(c) hereof, the Plan shall inure to the
benefit of, and be binding upon, the parties hereto and their successors and
assigns.
          (e) Tax Withholding. The Company shall have the right to deduct from
amounts otherwise credited to or paid from a Deferral Account any sums that
federal, state, local or foreign tax law requires to be withheld.

-12-



--------------------------------------------------------------------------------



 



          (f) Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of California, without giving effect to
principles of conflicts of laws to the extent not pre-empted by federal law.
          (g) Limitation. A Participant and the Participant’s Beneficiary shall
assume all risk in connection with (i) the performance of the Managers, (ii) the
performance of the Hypothetical Investments and (iii) the tax treatment of
amounts deferred under or paid pursuant to the Plan, and the Company, the
Committee, the Plan Administrator, and the Board shall not be liable or
responsible therefor.
          (h) Construction. The captions and numbers preceding the sections of
the Plan are included solely as a matter of convenience of reference and are not
to be taken as limiting or extending the meaning of any of the terms and
provisions of the Plan. Whenever appropriate, words used in the singular shall
include the plural or the plural may be read as the singular.
          (i) Severability. In the event that any provision of the Plan shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of the Plan but shall be fully severable,
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein.
          (j) Status. The establishment and maintenance of, or allocations and
credits to, the Deferral Account of any Participant shall not vest in any
Participant any right, title or interest in or to any Plan or Company assets or
benefits except at the time or times and upon the terms and conditions and to
the extent expressly set forth in the Plan and in accordance with the terms of
any Trust.
          (k) Spouse’s Interest. The interest in the benefits hereunder of a
Participant’s spouse who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.
          (l) Successors. The provisions of the Plan shall bind the Company and
its successors.
     9. Claims Procedures.
          (a) Presentation of Claim. If any person does not believe that he or
she has received Plan benefits to which the person is entitled or believes that
fiduciaries of the Plan have breached their duties or that the Plan is not being
operated properly or that his or her legal rights have been or are being
violated with respect to the Plan, such person (a “Claimant”) must file a
written claim with the Committee or Plan Administrator under the procedures set
forth in this Article. The procedures in this Article shall apply to all claims
that any person has with respect to the Plan, including claims against
fiduciaries and former fiduciaries, unless the Committee or Plan Administrator
determines, in its sole discretion, that it does not have the power to grant, in
substance, all relief reasonably being sought by the Claimant. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within sixty (60) days

-13-



--------------------------------------------------------------------------------



 



after such notice was received by the Claimant. All other claims must be made
within one hundred eighty (180) days of the date on which the event that caused
the claim to arise occurred. The claim must state with particularity the benefit
or other determination desired by the Claimant. The claim must be accompanied
with sufficient supporting documentation for the benefit or other determination
requested by the Claimant.
          (b) Notification of Decision. The Committee or Plan Administrator
shall consider a Claimant’s claim and shall notify the Claimant in writing
within twenty-five (25) days of receipt of the claim that either:
               (i) the Claimant’s requested determination has been made, and
that the claim for benefits has been allowed in full (or if the claim was not
filed for benefits, those steps the Company has taken or will take in connection
with the determination); or
               (ii) the Committee or Plan Administrator has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:
     (A) specific reason or reasons the claim was denied;
     (B) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;
     (C) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and
     (D) an explanation of the claim review procedure set forth below.
          (c) Review of a Denied Claim. Within sixty (60) days (180 days for a
Disability claim) after receiving a notice from the Committee or Plan
Administrator that a claim has been denied in whole or in part, but not
thereafter, a Claimant (or the Claimant’s duly authorized representative) may
file with the Committee or Plan Administrator a written request for a review of
the denial of the claim. Thereafter, but not later than thirty (30) days after
the request for review is filed, the Claimant (or the Claimant’s duly authorized
representative):
               (i) may upon reasonable request and free of charge, have
reasonable access to, and copies of, all pertinent documents, records and other
information in the Company’s possession; and
               (ii) will be informed of such other matters as the Committee or
Plan Administrator deems relevant.
     The Committee or Plan Administrator shall conduct a full and fair review of
the claim and the initial adverse benefit determination and notify the Claimant
in writing of its decision within sixty (60) days (45 days for a Disability
claim) after receipt of Claimant’s request for a review. In the case of an
adverse benefit determination, the notification shall set forth (1) the

-14-



--------------------------------------------------------------------------------



 



specific reason or reasons for the adverse determination, (2) reference to the
specific Plan provisions on which the determination is based, (3) a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits, and (4) a statement
describing the voluntary arbitration procedures offered under the Plan and the
right to bring an action under Section 502(a) of ERISA.
          (d) Elective Arbitration. If a Claimant’s claim described in Section
9(a) is denied pursuant to Sections 9(b) and 9(c) (an “Arbitrable Dispute”), the
Claimant may, in lieu of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA, and as the Claimant’s only further recourse, submit the
claim to final and binding arbitration in the city of San Jose, State of
California, before an experienced employment arbitrator selected in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association. Except as otherwise provided in this Section 9(d) or Section 9(f),
each party shall pay the fees of their respective attorneys, the expenses of
their witnesses and any other expenses connected with the arbitration, but all
other costs of the arbitration, including the fees of the arbitrator, costs of
any record or transcript of the arbitration, administrative fees and other fees
and costs shall be paid in equal shares by each party (or, if applicable, each
group of parties) to the arbitration. In any Arbitrable Dispute in which the
Claimant prevails, the Company shall reimburse the Claimant’s reasonable
attorneys fees and related expenses. Arbitration in this manner shall be the
exclusive remedy for any Arbitrable Dispute for which an arbitration is elected.
The arbitrator’s decision or award shall be fully enforceable and subject to an
entry of judgment by a court of competent jurisdiction. Should any party attempt
to resolve an Arbitrable Dispute for which an arbitration is elected by any
method other than arbitration pursuant to this Section, the responding party
shall be entitled to recover from the initiating party all damages, expenses and
attorneys fees incurred as a result.
          (e) Legal Action. Prior to a Change in Control, except to enforce an
arbitrator’s award, no actions may be brought by a Claimant in any court with
respect to an Arbitrable Dispute that is arbitrated.
          (f) Following a Change in Control. Upon the occurrence of a Change in
Control, an independent party selected jointly by the Participants in the Plan
prior to the Change in the Control and the Committee or the Plan Administrator
or other appropriate person shall assume all duties and responsibilities of the
Committee or Plan Administrator under this Article 9 and actions may be brought
by a Claimant in any appropriate court with respect to an Arbitrable Dispute
that is arbitrated. After a Change in Control, if any person or entity has
failed to comply (or is threatening not to comply) with any of its obligations
under the Plan, or takes or threatens to take any action to deny, diminish or to
recover from any Participant the benefits intended to be provided thereunder,
the Company shall reimburse the Participant for reasonable attorneys fees and
related costs incurred in the pursuance or defense of the Participant’s rights.
If the Participant does not prevail, attorneys fees shall also be payable under
the preceding sentence to the extent the Participant had reasonable
justification for pursuing its claim, but only to the extent that the scope of
such representation was reasonable.
     10. Effective Date.

-15-



--------------------------------------------------------------------------------



 



          The Plan (as amended and restated herein) shall be effective as of
December 19, 2007.

         
 
       
 
        Flextronics International USA, Inc.    
 
       
By:
  /s/ Thomas J. Smach
 
    Thomas J. Smach     Chief Financial Officer    

-16-